Citation Nr: 0527204	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 4, 1956 to 
April 27, 1956.  His character of discharge has not been 
verified.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a August 2003 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for an eye condition.  The 
veteran withdrew his request for a hearing by written 
correspondence in August 2004.


FINDING OF FACT

Refractive error shown in service is not a disability for VA 
compensation purposes and there is no competent evidence of 
record that the veteran manifests a current disability of the 
eyes.


CONCLUSION OF LAW

The criteria for service connection for a claimed eye 
disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303(c), 4.9 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served briefly on active duty during peacetime, 
from March 4 to April 27, 1956, and was discharged on the 
basis of disqualification.  His enlistment examination, dated 
January 1956, noted defective 20/400 vision of both eyes (OU) 
corrected to 20/60 vision in the right eye and 20/40 vision 
in the left eye.  He was assigned a profile of "E-3" for 
visual impairment under the PULHES system.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  He was also assigned a 
PULHES profile of "S-2" based upon an observation of 
marginal intelligence requiring further evaluation at the 
first available facility.  An April 17, 1956, discharge 
examination found the veteran as not qualified to perform 
active duty at sea or on foreign shore.  His summary of 
defects indicated:

"DEFECTIVE VISION, NCD
OD 20/400 corr to 20/60 by lens
OS 20/400 corr to 20/40 by lens."

The veteran contends that he is entitled to service 
connection for an eye condition because "that stuf [sic] in 
the Barracks got in my eyes, I was trated [sic] and given 
glasses."  He further asserts that he has had a long history 
of eye infections and has lost sight in one eye as a result 
of the disease.  He appears to relate a current diagnosis of 
cataracts ("caturexs").

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2004).  Present disability resulting from disease or injury 
in service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  Congenital or developmental defects, refractive error 
of the eye, personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c) (2004).

In this case, service medical records show that the veteran's 
vision was bilaterally defective on both his enlistment and 
discharge examination reports.  His visual acuity had 
remained unchanged during his brief period of active duty.  
The vision defect was due to refractive error correctable by 
lens.  Refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (2004).  There 
is no competent medical evidence of record to indicate that 
the veteran has been diagnosed with any type of bilateral eye 
disability since his separation from active service.  On this 
record, the Board must find that the refractive error shown 
in service is not recognized as a disability for VA 
compensation purposes and there is no competent evidence of 
record that the veteran manifests a current disability of the 
eyes.

In so holding, the Board acknowledges the veteran's 
contention of decreased visual acuity since service and his 
belief that he presently suffers from an eye disability 
related to event(s) in service.  However, as stated above, 
there is no evidence of record to suggest that the veteran 
has been diagnosed with a current disability, and lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992);38 C.F.R. 
§ 3.159(a) (2004).  His lay recitation of a prior diagnosis 
given to him is insufficient to constitute competent evidence 
of a current disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995) (a layman's account of what a doctor purportedly said, 
filtered as it was through a layman's sensibilities, was 
simply too attenuated and inherently unreliable to hold any 
probative value).  Thus, while the Board acknowledges the 
veteran's belief that his active duty and current eye 
condition are directly related, in light of Espiritu and 
Robinette, the Board requires medical evidence of a 
diagnosis.  As there is no medical diagnosis of a current eye 
disability contained in the record, the Board must find that 
the veteran has not presented a valid service connection 
claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (a valid 
claim is not deemed to have been submitted where there is no 
competent evidence of a current disability).  There is no 
doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West 2002).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).


Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a pre-adjudicatory March 2003 
letter, the RO notified the veteran that he needed to submit 
evidence to establish entitlement for service-connected 
compensation benefits, including "an injury in military 
service or a disease that began in or was made worse during 
military service, OR an event in service causing injury or 
disease;" "a current physical or mental disability;" and 
"a relationship between your current disability and an 
injury, disease, or event in service" (emphasis original).  
The rating decision on appeal, as well as the May 2004 
statement of the case (SOC), advised him of the applicable 
law and regulations, the evidence considered and reviewed in 
deciding his claim, and the Reasons and Basis for the denial 
of benefits.  

The March 2003 letter also informed the veteran of the 
relative duties on the part of himself and VA in developing 
his claim, and provided him an Authorization and Consent to 
Release form to return if he desired VA assistance in 
obtaining private medical records.  This letter also advised 
him "tell us about any additional information or evidence 
that you want us to try to get for you" or to "send us the 
evidence we need as soon as possible."  The May 2004 SOC 
cited in full the duty to notify provisions of 38 C.F.R. 
§ 3.159.

In this case, the Board finds that there has been substantial 
compliance with the VCAA notice requirements in this case.  
Any error in not providing a single notice to the appellant 
covering all content requirements, or the lack of language 
specifically complying with the requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159, has been harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Additionally, neither the veteran nor his 
representative has pleaded with any specificity that a notice 
deficiency exists in this case. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, and made two attempts to 
obtain medical records outside the custody of the federal 
government.  By letter dated May 6, 2003, the RO advised the 
veteran that its attempt to obtain records from Georgia State 
Prison had been unsuccessful, and that he held the ultimate 
burden for obtaining those records.  Of note, the veteran 
indicates that his representative has also been unsuccessful 
in obtaining these records.  VA has fulfilled its regulatory 
duties to obtain this evidence.  38 C.F.R. § 3.159(c)(1), (d) 
and (e) (2004).  

The record in this case does not contain any competent 
evidence to show that the veteran has a current disability of 
the eyes, or persistent or recurrent symptoms of disability, 
that may be associated with his period of active military 
service.  In this respect, his report of decreased visual 
acuity since service must be evaluated in light of his known 
refractive error that is not subject to service connection, 
and the fact that his visual acuity remained unchanged during 
his brief period of service.  Therefore, an examination is 
not warranted in this case.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004); Wells v. Principi, 326 F.3d 1381 (2003) (the 
veteran is required to show some causal connection between 
his disability and his military service in order to trigger 
the VA's obligation to provide a medical exam, as a 
disability alone is not enough).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to service connection for eye 
condition is denied.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


